   Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 1 of 8

AO 9 1 ( Rev. 08/09) Criminal Complaint
                                                                                                                                t)       /
                                                                                                                                \.,              f\('
                                                                                                                I L.I..V   UJ



                                      UNITED STATES DISTRICT COURT                                                               \
                                                                   for the                                           DEC 0 4 2018
                                                       Southern District of Florida
                                                                                                                      STEVEN M. LARIMORE
                                                                                                                       CLERK U.S . DIST.Of.
                                                                                                                       S. D. Of FLA . · W.J!a.
                United States of America                              )
                            v.                                        )
             FERNANDO ACUNA SALGADO,                                  )      Case No. 18-8503-WM
                          and                                         )
                 TERRA JEAN MILLER,                                   )
                                                                      )
                             Defendant(s)


                                                       CRIMINAL COMPLAINT

          I, the complainant in th is case, state that the following is true to the best of my know ledge and beli ef.
On or about the date(s) of                  12/01/20 17- 12/04/2018          in the county of         PALM BEACH                         in the
   SOUTHERN             District of Florida, and elsewhere , the defendant(s) violated:

             Code Section                                                       Offense Description
21 USC§§ 841(a)(1), 841(b)(1)(A)                  Conspiracy to Possess with Intent to Di stribute Five (5) Kilograms or More of
& 846                                             a Mixture and Substance Containing Cocaine , a Schedule II Controlled
                                                  Substance




          Th is criminal complai nt is based on these facts:


                                            PLEASE SEE ATTACHED AFFIDAVIT




          ~ Continued on the attached sheet.




                                                                                                                                HSI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:              12/04/2018


City and state:                    West Palm Beach Florida                      Hon. William Matthewman U.S. Ma
                                                                                                Printed name and title
Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 2 of 8



                                           AFFIDAVIT
                                       Case No. 18-8503-WM

        Your affiant, Daniel Richichi (the "Affiant"), first being duly sworn, does hereby depose

 and state as follows:

        1.      I am employed as a Special Agent with the Department of Homeland Security

 (DHS), Homeland Security Investigations (HSI) and have been so employed since December

 2008. During that time, I have received training through the HSI training program at Glynco,

 Georgia, and I have conducted numerous investigations pertaining to the smuggling of narcotics,

 bulk cash and humans into the United States. Before joining HSI, I was an Officer with the DHS,

 U.S. Customs and Border Protection, for approximately five and a half years.

        2.       This affidavit is submitted for the limited purpose of establishing probable cause

 to charge Terra MILLER and Fernando SALGADO with Conspiracy to Possess with Intent to

 Distribute Five (5) Kilograms or More of a Mixture and Substance Containing Cocaine

 Hydrochloride in violation of Title 21, United States Code, Sections 841(a)(l), 841(b)(l)(A), and

 846.

        3.      On December 4, 2018 agents executed a lawful federal search warrant at the

 residence of Terra MILLER and Fernando SALGADO located at 1627 Cymnar Dr., West Palm

 Beach, Florida 33409. Said search warrant expressly authorized law enforcement to search and

 seize, inter alia, illegal controlled substances such as Cocaine.

        4.      Upon execution of the search warrant agents located 580 grams of Cocaine

 Hydrochloride (as confirmed by field test) within two bedrooms of the residence and Cocaine

 kilogram wrappers from three kilograms of Cocaine.          Agents located seven plastic wrapped

 bundles ofU.S. currency, some of which were concealed within food containers. A count of the
Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 3 of 8



 seven bundles totaled approximately $149,000.00 in U.S. currency. Additionally, agents located

 a box containing .40 ammunition in the kitchen pantry.

        5.      Your affiant notes that for approximately one-month agents have been conducting

 routine surveillance of the 1627 Cynmar Drive address. During these surveillances, and during

 the subsequent search warrant, agents noted that MILLER, SALGADO and their minor children

 were the only residents.

        6.      Agents advised SALGADO of his Miranda Rights, which he waived and agreed to

 be interviewed by agents. SALGADO stated for the past year he has been selling, on average,

 approximately one kilogram of Cocaine per month. SALGADO stated that he purchases the

 Cocaine in quarter, half and full kilograms at a time. SALGADO went on to state that he then

 sells the Cocaine in half-ounce and ounce quantities, which he does not cut, that is, adulterate to

 increase his profit margin.

        7.      Agents advised MILLER of her Miranda Rights, which she waived and agreed to

 be interviewed by agents. MILLER stated that several months ago, while looking for a television

 cord in a hutch in her home, that she came across a shoe box with what appeared to be drugs inside.

        8.      Wherefore, on the basis of the foregoing facts, your affiant submits that probable




                                                 2
Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 4 of 8



 cause exists to charge the defendants, TERRA MILLER and ENRIQUE SALGADO, with

 violations ofTitle 21 , United States Code, Sections 841(a)(l), 841(b)(l)(A), and 846.

        FURTHER YOUR AFFIANT SA YETH NAUGHT.

                                                     Respectfully submitted,




                                               ~~    Special Agent
                                                     Homeland Security Investigations


        SWORN TO AND SUBSCRIBED
        BEFORE ME THIS 4th DAY OF
        DECEMBER 2018 , AT WEST PALM
        BE CH, FLORIDA.




                                                 3
Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 5 of 8



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 PENALTY SHEET


 Defendant's Name:     FERNANDO ACUNA SALGADO and TERRA JEAN MILLER

 Case No.:    18-8503-WM

 Count# 1

 Conspiracy to Possess with Intent to Distribute Five (5) Kilograms or More of a Mixture
 and Substance Containing a Detectable Amount of Cocaine
 Title 21, United States Code , Sections 841(a)(1) , 841(b)(1)(A) , and 846

 Max. Penalty: Minimum ten (1 0) year to maximum life term of imprisonment;
 maximum fine of$ 10,000,000; five (5) years' to life term of supervised release: and , a
 $100.00 special assessment; Deportation or Removal from United States if Defendant is
 not a U.S. Citizen
  Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 6 of 8




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                CASE NUMBER: 18-8504-WM
                                             -------------------
                                         BOND RECOMMENDATION



DEFENDANT: TERRA JEAN MILLER

                 PRETRIAL DETENTION is recommended
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                     By:




Last Known Address: _____________________




What Facility:




Agent(s):               HSI SA DANIEL RICHICHI
                        (FBI)   (SECRET SERVICE)        (DEA)    (IRS) (ICE) (OTHER)
   Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 7 of 8




                                 UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                 CASE NUMBER: 18-8504-WM
                                              -------------------
                                          BOND RECOMMENDATION



DEFENDANT: FERNANDO SALGADO

                   PRETRIAL DETENTION is recommended
                  (Personal Surety) (Corporfrte Surety) (Cash) (Pre-Trial Detention)




                                                       By:




Last Known Address: _____________________




What Faci lity:




Agent(s):                HSI SA DANIEL RICHICHI
                         (FBI) (SECRET SERVICE)           (DEA)    (IRS) (ICE) (OTHER)
Case 9:18-mj-08503-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 8 of 8



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-8503-WM

 UNITED STATES OF AMERICA,

                                   Plaintiff,
 vs.

 FERNANDO ACUNA SALGADO, and
 TERRA JEAN MILLER,

                                   Defendant.
 -------------------------------------·'
                                CRIMINAL COVER SHEET

  1.     Did this matter originate from a matter pending in the Miami Office of the United
  States Attorney's Office prior to July 20 , 2008?

        Yes           X No

 2.     Did this matter originate from a matter pending in the Northern Region of the United
 States Attorney's Office (West Palm Beach Office) only prior to December 18, 2011?

        Yes           X No

  3.     Did this matter originate from a matter pending in the Fort Pierce Office of the
  United States Attorney's Office prior to August 8, 20 14?

         Yes          X No
                                           Respectfully submitted ,




                                    BY:
                                               N C. McMILL N
                                             SISTANT UNITED STA S ATTORNEY
                                          Admin . No. A5500228
                                          500 S. Australian Ave ., Suite 400
                                          West Palm Beach , FL 33401
                                          Office: (561) 820-8711
                                          John .mcmillan@usdoj .gov
